Name: Commission Regulation (EC) No 1517/2002 of 23 August 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 introducing specific measures for the smaller Aegean islands, as regards the cultivation of certain agricultural products, potatoes for human consumption and seed potatoes
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  cooperation policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32002R1517Commission Regulation (EC) No 1517/2002 of 23 August 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 introducing specific measures for the smaller Aegean islands, as regards the cultivation of certain agricultural products, potatoes for human consumption and seed potatoes Official Journal L 228 , 24/08/2002 P. 0012 - 0014Commission Regulation (EC) No 1517/2002of 23 August 2002laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 introducing specific measures for the smaller Aegean islands, as regards the cultivation of certain agricultural products, potatoes for human consumption and seed potatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean Islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 442/2002(2), and in particular Article 8(2) thereof,Whereas:(1) Article 8 of Regulation (EEC) No 2019/93 states that aid per hectare is to be granted for the cultivation of potatoes for human consumption and seed potatoes up to a maximum area cultivated and harvested of 2200 hectares per year. Rules for the application of these arrangements were adopted by Commission Regulation (EEC) No 3404/93(3) laying down rules for the application of Regulation (EEC) No 2019/93. Some technical adjustments should be made to these provisions, in particular as regards the control procedures and the penalties for failure to comply with these provisions and, in the interests of clarity and administrative efficiency, these implementing rules should be replaced in full.(2) Before the aid provided for in Article 8 of Regulation (EEC) No 2019/93 can be granted, applications for aid will have to be lodged by interested producers. A final date should be set for the lodging of applications so that the on-the-spot checks required to guarantee proper application of the rules can be carried out. This date should vary according to the purpose for which potatoes are cultivated. The length of the cultivation cycle of the potato dictates that three different final dates for lodging aid applications for this crop should be specified.(3) A system should be introduced to check that the implementing measures put in place by the Greek authorities have been properly carried out. These authorities should make periodic notifications to the Commission.(4) Regulation (EEC) No 3404/93 should therefore be repealed.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 11. The aid provided for in Article 8 of Regulation (EEC) No 2019/93 for the cultivation of potatoes for human consumption falling within CN codes 0701 90 50 and 0701 90 90 and of seed potatoes falling within CN code 0701 10 00 shall be paid on areas:(a) of a minimum size of 0,1 hectares;(b) sown and given all normal cultivation treatment; and(c) for which an aid application has been lodged as specified in Article 2 of this Regulation, the application serving as a declaration of area cultivated.The amount of the aid shall be EUR 603 per hectare.2. Payment of the aid for seed potatoes shall also be conditional on certification of the harvested potatoes in accordance with the provisions of Council Directive 66/403/EEC(4). If certification is not obtained, the application is deemed to be an application for aid for the cultivation of potatoes for human consumption.3. In cases where crops do not reach the harvesting stage, the Greek authorities may authorise continuing entitlement to aid where force majeure or a natural disaster substantially affects the area cultivated by the applicant.Cases of force majeure or natural disasters shall be notified to the competent Greek authority within ten working days of their occurrence. Proof shall be supplied within one month of that notification.Greece shall immediately notify the Commission of cases it recognises as being of force majeure or natural disaster such as to justify continuing entitlement to the aid.Article 21. Producers wishing to receive aid shall lodge an application with the Greek authority.2. Applications shall be made during a period set by the Greek authority ending on:(a) 30 September of each year, for potatoes to be harvested between 1 November and 31 March of the following year;(b) 10 March of each year, for potatoes to be harvested between 1 April and 31 July of the same year;(c) 15 May of each year, for potatoes to be harvested between 1 August and 31 October of the same year.3. Except in cases of force majeure late application shall occasion a 20 % reduction in aid. Applications more than 20 days late shall be invalid.4. Applications shall give at least the following information:(a) the applicant's name, first name and address;(b) the area cultivated in hectares and ares and its land reference or an indication recognised as equivalent by the authority responsible for checking areas;(c) the date of planting;(d) the product concerned and in particular whether seed potatoes or potatoes for human consumption are involved;(e) the scheduled harvesting date.5. If the total area covered by aid applications exceeds the maximum area stipulated in Article 8 of Regulation (EEC) No 2019/93, the Greek authorities shall determine a uniform reduction coefficient to be applied to each application.Article 31. Greece shall notify to the Commission, by 30 October of each year, its estimates of total areas for which aid will be applied for in respect of the following year, distinguishing between early, ware and seed potatoes.2. Greece shall notify to the Commission each year, by 30 August for early potatoes and by 31 December for maincrop and seed potatoes:(a) the total of the areas for which aid has been requested;(b) the reduction coefficient applied, if necessary;(c) the area checked;(d) the number of irregularities found and the area involved in each Nomos.Article 4The national authorities shall take all the steps necessary to ensure that the conditions for granting the aid provided for in Article 8 of Regulation (EEC) No 2019/93 are complied with.Verification shall be by administrative and on-the-spot checks. The administrative check shall be thorough and include, if appropriate, cross-checks with the data in the integrated administration and control system.Based on a risk analysis, the national authorities shall perform on-the-spot checks by sampling on a number of aid applications representing at least 10 % of the recipients in each Nomos.Greece shall determine and notify to the Commission criteria for selecting the areas to be checked. Those criteria must ensure selection of a representative sample.On-the-spot checks shall include measurement of all areas covered by the application in question. Should a significant number of irregularities be discovered in a Nomos the competent authority shall make additional checks during the year in question and increase the percentage of applications to be checked in the following year in that Nomos.Article 51. Where aid has been paid unduly the competent authorities shall take steps to recover the amount paid, with interest, calculated from the date of payment of the aid to the date of repayment by the beneficiary.Where the undue payment has been made because of a false declaration, false documents or serious negligence on the part of the recipient, a penalty equal to the amount paid out unduly shall be imposed. The interest rate shall be that applied by the European Central Bank to its principal refinancing transactions published in the C series of the Official Journal of the European Communities, in force on the date of the undue payment and increased by three percentage points.2. The aid recovered shall be paid to the paying authorities or agencies and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund.Article 6Commission Regulation (EEC) No 3404/93 is hereby repealed.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 184, 27.7.1993, p. 1.(2) OJ L 68, 12.3.2002, p. 4.(3) OJ L 310, 14.12.1993, p. 7.(4) OJ 125, 11.7.1966, p. 2320/66.